DETAILED ACTION

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	Claims 32-51 are currently pending and have been examined herein.

Specification Objections
3.	The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said should be avoided.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because Supplementary Tables S1-S5, S9 and S11-S12 are not legible. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 32-51 are indefinite over the recitation of the phrase “a cardiometabolic disease”. This phrase is considered unclear because it is not defined by the claim or the specification, and there is no art recognized definition for this phrase. While the specification (para 0062) provides examples of diseases that are considered to be cardiometabolic diseases (i.e., atherosclerosis, coronary heart disease, or ischemic stroke), a complete definition for this phrase is not provided. Because the phrase has not been clearly defined in the specification and because there is no art recognized definition for this phrase, one of skill in the art cannot determine the metes and bounds of the claimed subject matter so as to avoid infringement.

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
	Claims 32-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In the present situation, the claims are drawn to methods for treating or preventing a cardiometabolic disease in a human subject by administering a lipid modifying medicine to a human subject determined to have a TET2 mutation in one or more cells.  
The claims do not set forth the TET2 mutations that are found in human subjects with cardiometabolic disease in terms of sufficient relevant identifying characteristics. The claims broadly encompass detecting any type of mutation (a missense mutation, a nonsense mutation, an insertion, a deletion, a duplication, a frameshift mutation etc.) at any position in the TET2 gene of a human subject with a cardiometabolic disease.  The genus of TET2 mutations that are present in human subjects with cardiometabolic disease is likely very large particularly since the GeneCard for TET2 discloses that there are greater than 48,000 dbSNP identifiers for the TET2 gene (see OA attachment).  It is noted that claims 36 and 46 are further limited to loss of function mutations.  Claims 37 and 47 are further limited to loss of function mutations that are frameshift mutations and nonsense mutations.  
Additionally it is noted that the genus of cardiometabolic diseases is also large.  The specification (para 0062) teaches that the cardiometabolic disease can be  atherosclerosis, coronary heart disease, or ischemic stroke.   Xue (PGPUB 2009/0093543) teaches that the following diseases are also examples of cardio metabolic disease- metabolic syndrome, non-alcoholic steatohepatitis, non-alcoholic fatty liver disease, pre-diabetic conditions such as "insulin resistance", diabetes (0343). The TET2 mutations that are present in human subjects with one type of cardiometabolic disease (e.g., atherosclerosis) are expected to be different than the TET2 mutations that are present in human subjects with other types of cardiometabolic diseases (e.g., coronary heart disease, ischemic stroke, diabetes, etc.). It is noted that claims 33 and 44 are further limited to coronary heart disease. 
Finally it is noted that the claims encompass the detection of the TET2 mutations in any type of cell sample obtained from the human subject with the cardiometabolic disease.  Claims 34 and 35 are limited to blood samples.  
The specification discloses 74 somatic mutations in the TET2 gene (Supplementary Table S3).  The specification teaches that Supplementary Table S3 contains a list of pathogenic variants reported in the literature in human hematologic malignancies.  The specification is silent with respect to whether these mutations were detected in a human subject with a cardiometabolic disease and particularly coronary heart disease. While the mutations are all somatic mutations present in hematologic malignancies, the specification does not disclose what cell types the mutations were detected in.   
Based on the limited teachings in the specification it’s not clear which, if any, of the 74 disclosed somatic mutations in the TET2 gene were ever detected in a cell sample of a human subject with a cardiometabolic disease. For this reason it has been determined that the specification does not provide an actual reduction to practice of the claimed mutations. The specification does not disclose the structure of any mutation within the scope of the claimed genus of mutations in TET2 that are present in a cell sample of a human subject with a cardiometabolic disease.  The specification does not describe members of  the genus by physical and/or chemical characteristics.  All members of the genus have the same function, i.e., they are present in a cell sample of a human subject with a cardiometabolic disease, but no correlation between their unknown structure and this common function is disclosed. The question is whether one of skill in the art would be able to distinguish mutations in TET2 that are detectable in cell samples from subjects with a cardiovascular disease from mutations in TET2 that are not detectable in cell samples from subjects with cardiometabolic disease.  
The claims encompass the use of mutations that are not disclosed in the specification but are present in cell samples of human subjects with cardiometabolic disease.  Discovering these mutations using routine methods in the prior art is not a practical way to describe the full extent of the claimed genus because finding somatic TET2 mutations that are present in human subjects with cardiometabolic disease could be successful only empirically. There is no description of the mutational sites that exist in nature, and there is no description of how the structure of one mutation would relate to the structure of any other mutation. The general knowledge in the art concerning mutations does not provide any indication of how the structure of one mutation is representative of other mutations. 
The nature of mutations is that they are variant structures, where the structure and function of one does not provide guidance to the structure and function of others.  The existence of mutations that are present in cell samples of human subjects with cardiometabolic disease is unpredictable, and the structure of these mutations, if they exist, is also unpredictable. The description given is not adequate to allow one of skill in the art to distinguish members of the claimed genus from non-members of the claimed genus.  For these reasons, one of skill in the art would conclude that applicant was not in possession of the claimed genus. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32, 34, 36-42, 43, and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 16/606,928. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claim 32 both sets of claims are drawn to a method of treating or preventing a cardiometabolic disease in a human subject (see clm 2 of the copending application wherein atherosclerosis is a cardiometabolic disease).  Both sets of claims require sequencing at least part of a genome of one or more cells in a sample of the subject, wherein the at least part of said genome comprises a TET2 gene, detecting a mutation in the TET2 gene; and (c) administering a medication to the subject (see clm 2 of the copending application). Regarding Claim 34 both sets of claims state that the sample is a blood sample (see clm 2 of the copending application). Regarding Claim 36 both sets of claims state that the mutation is a loss of function mutation (see clm 9 of the copending application).  Regarding Claim 37 both sets of claims state that the mutation is a frame shift mutation or a nonsense mutation (see clm 8 of the copending application).  Regarding Claim 38 both sets of claims state that the sequencing is whole exome sequencing (WES) (see clm 19 of the copending application). Regarding Claim 43 both sets of claims are drawn to a method of treating or preventing a cardiometabolic disease in a human subject, wherein a cell in said subject comprises a mutation in a TET2 gene, the method comprising administering a medication to the subject (see clm 1 of the copending application). Regarding Claim 45 both sets of claims state that the sample is a blood sample (see clm 2 of the copending application). Regarding Claim 46 both sets of claims state that the mutation is a loss of function mutation (see clm 9 of the copending application).  Regarding Claim 47 both sets of claims state that the mutation is a frame shift mutation or a nonsense mutation (see clm 8 of the copending application). The instant claims are different from the copending claims because they require administering a lipid modifying medication to treat or prevent the cardiometabolic disease (clms 32 and 43).  The instant claims are different from the copending claims because they state that the lipid-modifying medicine is a statin (clms 40 and 49). The instant claims are different from the copending claims because they state that the lipid-modifying medicine is a PCSK9 inhibitor (see clms 41 and 50).  The instant claims are different from the copending claims because they state that the PCSK9 inhibitor is a monoclonal antibody (clms 42 and 51). Further the instant claims are different from the copending claims because they state that the subject also exhibits one or more risk factors of being a smoker, having a high level of total cholesterol or having high level of high-density lipoprotein (HDL) (clms 39 and 48). However Do (Curr Cardiol Rep 2013 15:345) discloses that PCSK9 inhibitors can be used to treat atherosclerosis.  Do teaches that PCSK9 inhibitors promoter clearance of LDL from the circulation. Do teaches the most advanced approaches to block PCSK9 action are monoclonal antibodies and anti-sense oligonucleotides (abstract).  Do teaches that experimental studies suggest that PCSK9 may modulate the development of atherosclerosis. PCSK9 is secreted by cultured smooth muscle cells, regulates LDLR expression in macrophages, and can be detected in human atherosclerotic plaque. Gene silencing of PCSK9 prevents apoptosis of cultured human endothelial cells otherwise induced by oxidized LDL. PCSK9 knockout mice are resistant to the development of atherosclerosis in dietary or genetic models, while transgenic over-expression of PCSK9 increases the susceptibility to atherosclerosis (page 345, col 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the copending application by treating the human subject with atherosclerosis with a lipid modifying medication such as a PCSK9 inhibitor. Based on the teachings of Do, the skilled artisan would have been motivated to treat or prevent atherosclerosis using a PCSK9 inhibitor particularly since Do teaches that PCSK9 knockout mice are resistant to the development of atherosclerosis in dietary or genetic models.  Further it would have been obvious to treat a subject having other risk factors for cardiometabolic disease since they are the ones most likely to develop cardiometabolic disease. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634